F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          APR 1 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 ANDY RAEL,

          Plaintiff - Appellant,
 v.                                                     No. 01-2205
                                              (D.C. No. CIV-01-301-MV/DJS)
 GARY JOHNSON, Governor, State of                    (D. New Mexico.)
 New Mexico; ROBERT J. PERRY,
 Secretary of Corrections; NEW
 MEXICO DEPARTMENT OF
 CORRECTIONS,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, MCKAY, and MURPHY, Circuit Judges. **


      Plaintiff-Appellant Andy Rael, a prisoner proceeding pro se, appeals from

the district court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
and we affirm.

      Mr. Rael brought this action after we dismissed without prejudice similar

claims he raised in a habeas petition because the claims were more appropriately

classified as a “conditions of confinement” action under § 1983. See Rael v.

Williams, 223 F.3d 1153, 1154 (10th Cir. 2000). On appeal, he argues that New

Mexico is without authority under state law to house inmates in a correctional

facility in Lea County; that he has been deprived of due process and equal

protection because the State has used its prison contracts as a means to comply

with limits on overcrowding imposed by a consent decree. Mr. Rael is surely

wrong that the state cannot house him in Lea County. See N.M. Stat. Ann. § 31-

20-2(G) & 33-1-17(B)(2). His misunderstanding is the result of applying Atty.

Gen. Op. 87-53 to the statutes as they now exist–the statutes have been amended.

Mr. Rael has no federally protected right in a place of incarceration. We affirm

the district court’s judgment substantially for the reasons contained in its

memorandum opinion and order. I R. doc. 8.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-
No. 01-2205 - RAEL v. JOHNSON et al.

McKAY, Circuit Judge, concurring:


      While I join in the court’s disposition of this case, I write separately to

express some doubts about this court’s precedent which is binding on this panel.

The holding of a person in involuntary servitude in a private prison deserves more

serious analysis than merely citing cases which say that there is no constitutional

right to placement in a particular prison. See Prows v. Federal Bureau of Prisons,

981 F.2d 466 (10th Cir. 1992). Those fountainhead cases all dealt factually with

state-owned-and-operated prisons. Both Meachum v. Fano, 427 U.S. 215 (1976),

and Olim v. Wakinekona, 461 U.S. 238 (1983), dealt with inter and intrastate

transfers within state-owned-and-operated prisons. Neither case dealt with

holding state prisoners in private prisons.

      Whether a state may transfer its constitutional right to hold convicted

persons in involuntary servitude to a private institution raises at least some of the

same concerns that would be implicated if states chose to privatize their criminal

courts. In addition, it presents questions of their liability as state actors as well as

questions of immunity and qualified immunity which deserve serious

consideration.

      At least, in this case, by addressing the merits of the section 1983 claims,

we have impliedly held that this private prison is a state actor for purposes of

liability under that section.